department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date gl-103360-02 uilc memorandum for associate area_counsel sb_se los angeles from mitchel s hyman senior technician reviewer branch collection bankruptcy and summonses cc pa cbs br1 cc sb la subject refund of levied pension_plan distributions this responds to your request for advice dated date concerning whether to return monies received through levies on a pension_plan after the taxpayer had died our analysis and recommendations follow this document may not be used or cited as precedent sec_6110 issue whether a third party alleging that it was wrongfully levied upon can maintain a refund_suit under 514_us_527 after the statute_of_limitations for filing a wrongful_levy has expired conclusion no sec_7426 is the exclusive remedy for wrongful_levy actions wrongful_levy suits must be filed within the statute_of_limitations provided for in sec_6532 background the internal_revenue_service levied on payments due a taxpayer from a pension_plan the taxpayer subsequently died pursuant to the terms of the plan payments were to cease at death in this case the pension_plan honored the service’s levy after the taxpayer’s death and remitted to the service funds that were not due the pension_plan failed to file an administrative claim or complaint for wrongful_levy in the nine-month period proscribed by sec_6343 and sec_6532 this case arises in the ninth circuit counsel for the pension_plan cites 64_f3d_456 9th cir as support for the proposition that sec_7426 is not the exclusive means of relief for a wrongful_levy you have gl-103360-02 asked for our opinion regarding whether the pension_plan can maintain a u s c a suit for recovery_of the funds in the ninth circuit discussion the ninth circuit in 24_f3d_1143 9th cir determined that a taxpayer had standing to bring a tax_refund action under sec_1346 for money that she had paid to release a lien for a liability that had been assessed against her former husband in this case lori williams and her then-husband jerrold rabin jointly owned their home as part owner of a restaurant rabin personally incurred tax_liabilities which he failed to satisfy the government assessed these liabilities against rabin and a lien was created in the assessed amount on all of rabin’s property including his interest in the residence see sec_6321 subsequently in anticipation of divorce rabin and williams divided their marital property there was no lien filed when rabin deeded his interest in the residence the government filed its tax_lien two weeks after the transfer no levy was ever served on the residence subsequent to the transfer williams entered into a contract to sell the house a week before the closing the government gave actual notice to williams and the purchaser of the residence of the existence of the liens the purchaser threatened to sue williams if the sale did not go through under protest williams authorized a disbursement from the sale proceeds to go directly to the internal_revenue_service to pay the amount of the liens so that she could convey clear title after the government denied william’s claim for an administrative refund williams brought suit under sec_1346 in an effort to collect a refund in the amount she had paid to satisfy the lien the district_court dismissed the action holding that sec_1346 authorizes actions only by the assessed party rabin and as such williams lacked standing to bring suit the united_states court_of_appeals for the ninth circuit reversed and that decision was affirmed by the supreme court 514_us_527 the supreme court determined that williams had standing to bring a refund_suit under sec_1346 because this provision authorizes a refund_suit by a party who though not assessed a tax paid the tax under protest to remove a federal_tax_lien from her property williams u s pincite the court rejected the service’s argument that williams had other remedies that could have been pursued to gain a return of her money the court noted that the government’s position would leave people in williams’ position without a meaningful remedy since she could not bring a wrongful_levy action in the absence of a levy a quiet title action would not permit her to sell the property quickly and the government was not obligated to enter into a lien substitution agreement under sec_6325 the rationale in the williams decision was subsequently applied by the ninth circuit in the levy context in wwsm investors v united_states f 3d 9th cir prior gl-103360-02 to this decision the ninth circuit had concluded that the exclusive remedy for a wrongful_levy was a claim under sec_7426 924_f2d_851 9th cir however in light of the williams decision the court determined that a third party could challenge a levy through a refund_suit under sec_1346 the ninth circuit however did not overturn the basic holding of winebrenner that the exclusive remedy for a wrongful_levy was a sec_7426 suit as evidenced by the decision in 87_f3d_334 9th cir in fidelity the plaintiff brought a quiet title action to challenge a levy under u s c a plaintiffs argued that in light of the decisions in williams and wwsm winebrenner was no longer good law in refuting this proposition the court stated that to the extent that a refund action is available sec_7426 is not the exclusive remedy for a wrongful_levy id pincite however if a third party has a claim for wrongful_levy under sec_7426 and seeks a quiet title action under section a but not a refund under sec_1346 winebrenner controls and sec_7426 is the exclusive remedy id pincite the ninth circuit’s view on the applicability of sec_1346 refund suits has not been adopted by any other circuit various circuits have held that a wrongful_levy suit is the exclusive remedy for a third party seeking redress against the service for levying on property to satisfy the tax_liability of another see eg 947_f2d_37 2d cir 735_f2d_447 11th cir 624_f2d_733 5th cir 549_f2d_1140 8th cir this rule effectuates congress’ intent that a short nine-month limitations_period is desirable for disputes involving tax levies because the government needs to know sooner rather than later whether it must look to the other assets of the taxpayer to satisfy the taxpayer’s liability 127_f3d_1249 10th cir quoting fidelity deposit co f 3d pincite see united sand gravel f 2d pincite congressional intent to set a short time limit for wrongful_levy actions would be completely undermined if alternate remedies allowed the tenth circuit in dahn concluded that the supreme court’s decision in williams does not require the abandonment of the sec_7426 exclusivity rule the court in dahn focused on the fact that there were no tax levies involved in the williams case and that the court in williams was primarily concerned with the unavailability of a wrongful_levy or any other remedy to the plaintiff dahn f 3d pincite there is no indication in the williams decision that the court intended to reach beyond the facts of the case before it and overturn the established principle that sec_7426 is the exclusive remedy in a wrongful_levy case id the internal inconsistency created by the holdings in wwsm and fidelity deposit co has forced the ninth circuit into the untenable position that sec_7426 exclusivity in levy cases is merely a matter of pleading in that a plaintiff who includes sec_1346 as a possible remedy may challenge a levy after the statute_of_limitations has expired while a plaintiff who does not is barred gl-103360-02 central to the supreme court’s holding in williams was the fact that absent a sec_1346 refund_suit the plaintiff had no other meaningful remedy subsequent to that decision congress passed the internal revenue restructuring act of which added sec_6325 and sec_7426 to provide a remedy to persons in the position of the plaintiff in williams sec_6325 provides that an owner of property who is not the taxpayer may request a certificate of discharge of the federal_tax_lien on the property and the service shall issue a discharge once the third party either deposits with the service an amount equal to the government’s interest in the property or furnishes to the service a bond in the like amount sec_7426 provides that if a certificate of discharge is issued that party may bring a civil_action in federal district_court for a determination of the value on the government’s interest in the property sec_7426 provides that n o other action may be brought by such person for such a determination we have consequently taken the position that third parties may no longer maintain a williams suit_for_refund the rationale for this position is that sec_6325 fixes the problem of lack of remedies that was the basis for the decision in williams based on the above discussion we believe that the service should continue to take the position in all circuits including the ninth circuit that sec_7426 is the exclusive remedy for a wrongful_levy the ninth circuit decisions in this area are inconsistent and a williams refund_suit is no longer permitted in light of the amendments to sec_6325 and sec_7426 to allow williams refund suits would render the limitation period for wrongful levies a nullity and would defeat congressional intent of ensuring prompt resolution of wrongful_levy claims we therefore recommend that the service reject any refund claim filed outside the statutory period applicable to wrongful_levy claims and our position is that we should continue to litigate this issue in the ninth circuit if you have any questions please call the attorney assigned this case pincite-3610
